            Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 1 of 20




THE DUGGER LAW FIRM, PLLC
Cyrus E. Dugger
28-07 Jackson Ave., 5th Fl.
Long Island City, NY 11101
Tel: (646) 560-3208

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                     :
RAFAEL SANCHEZ,                                      :
                                                     :                 Case No.
                                                     :
       Plaintiff,                                    :
                         v.                          :                 COMPLAINT
                                                     :
L’OREAL USA, INC.,                                   :          Demand for Trial by Jury
                                                     :
       Defendant.                                    :
                                                     :

       1.       Plaintiff Rafael Sanchez (“Plaintiff”), by and through his attorneys, The Dugger

Law Firm, PLLC, makes the following allegations against L’Oreal USA, Inc. (“L’Oreal” or

“Defendant”).

                                  PRELIMINARY STATEMENT

       2.       Defendant subjected Plaintiff to: (1) sexual orientation-based harassment and a

sexual orientation-based hostile work environment; (2) atheism-based harassment and an

atheism-based hostile work environment; (3) HIV disability-based harassment and an HIV

disability-based hostile work environment; (4) sexual orientation plus HIV-disability harassment

and sexual orientation plus HIV-disability-based hostile work environment; and/or (5) aiding and

abetting and attempted aiding and abetting of discrimination, all in violation of the New York

City Human Rights Law, N.Y.C. Admin. Code §§ 8-101 et seq. (“NYCHRL”).




                                                 1
            Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 2 of 20




                                    JURISDICTION AND VENUE

       3.       This Court has diversity jurisdiction over Plaintiff’s claims under N.Y.C. Admin.

Code §§ 8-101 et seq. pursuant to 28 U.S.C. § 1332(a)(1), because Plaintiff is a citizen of a different

state than Defendant and the amount in controversy exceed $75,000 exclusive of interest and costs.

       4.       Defendant is subject to personal jurisdiction in New York.

       5.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b)(1)-(2), because all defendants are residents of New York, and because a substantial part

of the events or omissions giving rise to the claims occurred within this judicial district and

Defendant operates its businesses within this judicial district.

                                           THE PARTIES

Plaintiff Rafael Sanchez

       6.       Plaintiff is an adult individual who is a resident of Union City, New Jersey.

       7.       Plaintiff is a citizen of New Jersey.

       8.       Plaintiff was an employee of Defendant within the meaning of the NYCHRL,

from approximately December 2017 to approximately December 2018.

       9.       Plaintiff is and was a person within the meaning of the NYCHRL at all times

relevant to the Complaint.

Defendant L’Oreal USA, Inc.

       10.      Defendant L’Oreal USA, Inc. is a Delaware corporation with a principal place of

business in New York, New York.

       11.      At all times relevant to the Complaint, L’Oreal transacted business within New

York, New York.




                                                   2
         Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 3 of 20




       12.      At all times relevant to the Complaint, Defendant was an employer and/or joint

employer of Plaintiff within the meaning of the NYCHRL.

       13.      At all times relevant to the Complaint, Defendant was a person within the

meaning of the NYCHRL.

                                  FACTUAL ALLEGATIONS

       14.      Defendant hired Plaintiff as a makeup artist and skincare consultant during

approximately December 2017, through staffing company Randstad Professionals US, LLC

(“Randstad”).

       15.      Randstad’s primary interaction with Plaintiff after he began his work for L’Oreal

was the administration of payroll payments to him.

       16.      L’Oreal controlled the manner and means of Plaintiff’s sales work.

       17.      L’Oreal had discretion over when and how Plaintiff worked.

       18.      L’Oreal had the power to set and set Plaintiff’s hours of work for the company.

       19.      Plaintiff’s work was part of the regular business of L’Oreal of selling beauty

products to its customers and potential customers.

       20.      L’Oreal set the hours and location of work for Plaintiff’s weekly assignments.

       21.      L’Oreal initially assigned Plaintiff to work at the Bloomingdale’s store in New

York City on Lexington Ave. at 59th street.

       22.      Plaintiff serviced clients while demonstrating the benefits of L’Oreal’s YSL

beauty products to customers in affiliated stores.

       23.      Plaintiff was paid on an hourly basis for his work for L’Oreal.

       24.      Upon information and belief, L’Oreal paid Plaintiff’s wages through Randstad’s

payroll system.




                                                 3
         Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 4 of 20




       25.      During approximately the week of April 16, 2018, L’Oreal temporarily assigned

Plaintiff to assist with a pop-up store at the flagship Lord & Taylor store in Manhattan located at

424 Fifth Avenue.

       26.      During this week-long assignment at Lord & Taylor, Plaintiff’s supervisor was

Viviana Nunez (“Nunez”) -- the Business Manager for L’Oreal for this store.

       27.      Nunez was an employee, joint employee, and/or agent of L’Oreal.

       28.      In the alternative, Nunez was an independent contractor of L’Oreal.

       29.      Nunez reported directly to L’Oreal’s Executive Account Manager Samantha

Bergman (“Bergman”).

       30.      When Plaintiff began working at the pop-up store, several of the employees

warned him that Nunez was “very religious” and was “going to try to convert” him to

Christianity.

       31.      As forecasted, Nunez’s Christian proselytizing began early on during Plaintiff’s

pop-up store assignment. Shortly after Plaintiff began working at this store, Nunez began a

campaign of anti-gay harassment and Christian proselytizing directed at Plaintiff.

       32.      During the first few days of the pop-up store opening, Nunez asked Plaintiff: “Do

you believe in God?”

       33.      When Plaintiff responded that he was an atheist, Nunez began proselytizing

Christianity to him.

       34.      Nunez repeatedly cited passages from the bible to Plaintiff, demanded that he start

going to church with her, and instructed him that he needed to “repent for his sins” so that he

could one day be “accepted into the kingdom of heaven.”




                                                 4
          Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 5 of 20




        35.     When Nunez asked Plaintiff if he read the Bible he responded: “No I have never

read the Bible. I don’t believe in it.”

        36.     Plaintiff returned to work for L’Oreal at a Bloomingdale’s store full-time after

this one-week assignment under Nunez at the pop-up store location.

        37.     During May 2018, L’Oreal directed Plaintiff to work at the same previous

flagship Lord & Taylor store under Nunez for several workdays each week.

        38.     During each of these days, Nunez continued to proselytize to Plaintiff about

Christianity, including additional comments about “the kingdom of heaven,” the bible, and God.

        39.     On one of these days, during approximately early to mid-May, Nunez disclosed to

Plaintiff that her kidney was failing, that she did several hours of dialysis each night, and that she

was counting on God to provide her with a kidney transplant.

        40.     In a moment of empathy, Plaintiff in turn disclosed that he was HIV-positive and

suffered from severe anxiety and depression.

        41.     Nunez responded that having HIV meant that Plaintiff had been “a little whore”

and “promiscuous” as a gay man.

        42.     She then asked Plaintiff if he could “handle” his job while being HIV-positive.

        43.     During June 2018, L’Oreal again assigned Plaintiff to work at the Lord & Taylor

flagship store at 424 Fifth Avenue one to two days a week under Nunez’s supervision.

        44.     During June 2018, Nunez told Plaintiff that she needed to speak with him about

an “important matter” and asked him to join her for coffee at a Panera Bread.

        45.     After they sat down at Panera Bread, Nunez began proselytizing to Plaintiff by:

(1) citing passages from the Bible; (2) repeatedly demanding that he start going to church with

her; and (3) instructing him that he “repent for his sins.”




                                                  5
         Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 6 of 20




       46.     When Plaintiff reminded Nunez that he was an atheist who did not believe in God

she was undeterred.

       47.     Instead, Nunez continued her Christian proselytization to Plaintiff and

reprimanded him for not listening closely enough to her about “repenting for his sins.”

       48.     Nunez’s statements to Plaintiff included that: (1) she had invited him to coffee to

get him to join her church and/or faith; (2) she was “worried for his soul”; and (3) he would not

get into the kingdom of heaven unless he “did what she said.”

       49.     Nunez also repeatedly pressed Plaintiff for a specific date on which he would go

to her church with her.

       50.     In response, Plaintiff asked Nunez the position of her church on homosexuals,

including whether her church was “inclusive.”

       51.     Nunez answered: “I must be honest with you. Your homosexuality is a virus.

You know your homosexuality is a virus” and that they would “have to work around it” by

maybe “having [him] marry a woman.”

       52.     This reference to Plaintiff’s homosexuality as a “virus,” was particularly

emotionally damaging given Plaintiff’s long history being subjected to this same anti-gay

rhetoric during the eighties AIDs epidemic.

       53.     It was similarly particularly damaging because of the related conflation of

homosexuality and HIV.

       54.     The cruelty of these statements was compounded by Nunez’s knowledge that

Plaintiff was HIV-positive.

       55.     These statements were also particularly emotionally damaging to Plaintiff

because, during Plaintiff’s youth and young adulthood, he experienced intense, and on occasions




                                                6
         Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 7 of 20




violent and life-threatening, anti-gay harassment and discrimination as a gay male in Venezuela -

- including being a repeated target for police and vigilante anti-gay violence against

homosexuals.

       56.     For example, during approximately 1988, Plaintiff was chased by an anti-gay mob

shooting at him in a high-speed car chase down a major commercial avenue in Caracas -- as

police looked on without intervening.

       57.     In response to Nunez’s discriminatory harassment, Plaintiff opposed Nunez’s

proselytizing and anti-gay statements. Plaintiff told Nunez that he had a problem with the

Catholic church and Christianity generally because of their stances on homosexuality.

       58.     When Plaintiff returned to the Lord & Taylor flagship store after this meeting

with Nunez at Panera Bread, he told his co-worker, who was also Nunez’s subordinate, what

Nunez had said to him.

       59.     Specifically, Plaintiff told his co-worker that Nunez had said his “homosexuality

was a virus,” like he had “a disease that need[ed] to be cured or eradicated.”

       60.     Jennings responded: “oh that’s [Nunez] she [proselytizes] everyone.”

       61.     One or two weeks later, Nunez approached Plaintiff and said, in sum and

substance, in Spanish:

               Nunez:         “Are you active?”

               Plaintiff:     “What do you mean active?”

               Nunez:         “Do you have a boyfriend?

               Plaintiff:     “Not at the moment I don’t. Why?”

               Nunez:         “Ah, so you are not active!”

               Plaintiff:     ...




                                                  7
         Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 8 of 20




               Nunez:         “Why don’t you abandon your faggot ways and join me in the
                              kingdom of heaven?

               Plaintiff:     “I can’t do that. I could never do that.”

(emphasis added).

       62.     Over the course of the following weeks, Nunez continued to proselytize to

Plaintiff several times each week, inclusive of quoting passages from the bible to him and

referring to “Jesus Christ” and needing to go “to the kingdom of heaven.”

       63.     Nunez subsequently took a medical leave from work on or about July 4, 2018.

       64.     Nunez returned to work from her leave during approximately the first week of

September 2018.

       65.     Within a month, and continuing to December 2018, Nunez again initiated a

campaign of anti-gay harassment of Plaintiff and Christianity proselytizing to Plaintiff.

       66.     Nunez repeatedly: (1) asked Plaintiff “if you are attracted to/like men, are you a

woman inside”; (2) told him that “homosexuality was a virus”; and (3) asserted he could “only

be cured if [he] stopped being gay and accepted God,” among many other anti-gay and harassing

statements.

       67.     All told, Nunez made more than twenty anti-gay statements to Plaintiff, inclusive

of repeatedly referring to him as a “fag,” “faggot,” or its Spanish equivalent “marico” or

“maricon,” calling his homosexuality a “virus,” telling him to “abandon his faggot ways and join

her in the kingdom of heaven,” and telling him to “abandon his faggot ways” and/or “not be such

a faggot.”

       68.     Nunez also repeatedly posed the following harassing question to Plaintiff: “[I]f

you are attracted/like men, are you a woman inside?”




                                                 8
         Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 9 of 20




       69.      Beginning in October 2018, Plaintiff made three or four calls to L’Oreal about

Nunez’s harassment.

       70.      Plaintiff repeatedly detailed the harassment and asked to be connected with

L’Oreal human resources.

       71.      At least one dispatcher confirmed that they would escalate his complaint to

human resources.

       72.      Plaintiff never received a return phone call in response to any of these protected

complaints of discrimination.

       73.      Moreover, upon information and belief, Defendant was already well-aware of

Nunez’s anti-gay harassment and Christian proselytizing at work prior to Plaintiff’s complaints.

       74.      Upon information and belief, throughout her fifteen-year tenure with Defendant,

Nunez had repeatedly proselytized to and/or attempted to convert other subordinate store

employees to join her Christian faith.

       75.      On or about December 2, 2018, Nunez falsely accused Plaintiff of “cheating” on

his time sheets.

       76.      Later the same day, Nunez sent Plaintiff more proselytizing text messages about

Christianity.

       77.      One day later, Nunez texted Plaintiff that she had cancelled all of his shifts at

Lord & Taylor -- effectively terminating his employment and/or constructively discharging him.




                                                  9
        Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 10 of 20




                                       CAUSES OF ACTION

                                FIRST CAUSE OF ACTION
              New York City Human Rights Law, N.Y.C. Admin. Code § 8-107(1)
       (Sexual Orientation Harassment and Sexual Orientation-Based Hostile Work
                                    Environment)

       78.     Plaintiff realleges and incorporates by reference all allegations in the preceding

paragraphs.

       79.     At all times relevant to the Complaint, Defendant was an employer and/or joint

employer within the meaning of the NYCHRL.

       80.     At all times relevant to the Complaint, Defendant had more than four employees

and/or independents contractors in its employ.

       81.     At all times relevant to the Complaint, Plaintiff was an employee and/or person

within the meaning of the NYCHRL.

       82.     At all times relevant to the Complaint, Plaintiff worked for Defendant within the

City of New York.

       83.     At all times relevant to the Complaint, Plaintiff was a gay male.

       84.     At all times relevant to the Complaint, Defendant and/or Nunez knew that

Plaintiff was a gay male.

       85.     Defendant discriminated against Plaintiff by treating him less well because of, or

in part because of, his sexual orientation, including by subjecting him to sexual orientation

harassment and/or a sexual orientation-based hostile work environment.

       86.     Defendant is liable for Nunez’s discrimination pursuant to N.Y.C. Admin. Code §

8-107(13)(a) and/or N.Y.C. Admin. Code § 8-107(13)(c).

       87.     Nunez exercised managerial or supervisory responsibility for Defendant and/or

exercised managerial or supervisory responsibility over Plaintiff.



                                                 10
           Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 11 of 20




          88.    Upon information and belief, Defendant knew of Nunez’s discriminatory conduct

and acquiesced to such conduct and/or failed to take immediate and appropriate corrective

action.

          89.    Defendant should have known of Nunez’s discriminatory conduct and failed to

exercise reasonable diligence to prevent such discriminatory conduct.

          90.    Nunez was hired by and/or worked for Defendant to carry out work in furtherance

of Defendant’s business enterprise.

          91.    Nunez’s discriminatory conduct was committed in the course of her work for

and/or employment with Defendant and, upon information and belief, Defendant had actual

knowledge of and acquiesced to such conduct.

          92.    Defendant’s creation of a hostile work environment was a continuing violation.

          93.    Plaintiff has suffered emotional distress as a result of Defendant’s conduct.

          94.    Defendant’s conduct constituted willful wanton negligence, recklessness, and/or

conscious disregard of the NYCHRL rights of others, or conduct so reckless as to amount to such

disregard.

          95.    As a result of Defendant’s conduct, Plaintiff is entitled to recovery of

compensatory damages, punitive damages, declaratory relief, injunctive relief, attorney’s fees,

expert fees, and costs pursuant to NYC Admin. Code § 8-502(a).

                               SECOND CAUSE OF ACTION
                New York City Human Rights Law, N.Y.C. Admin. Code § 8-107(1)
                (Creed Harassment and Creed-Based Hostile Work Environment)

          96.    Plaintiff realleges and incorporates by reference all allegations in the preceding

paragraphs.




                                                  11
         Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 12 of 20




        97.    At all times relevant to the Complaint, Defendant was an employer and/or joint

employer within the meaning of the NYCHRL.

        98.    At all times relevant to the Complaint, Defendant had more than four employees

and/or independent contractors in its employ.

        99.    At all times relevant to the Complaint, Plaintiff was an employee and/or person

within the meaning of the NYCHRL.

        100.   At all times relevant to the Complaint, Plaintiff worked for Defendant within the

City of New York.

        101.   At all times relevant to the Complaint, Plaintiff was an atheist and/or non-

religious.

        102.   At all times relevant to the Complaint, Defendant and/or Nunez knew that

Plaintiff was an Atheist and/or non-religious.

        103.   Defendant discriminated against Plaintiff by treating him less well because of, or

in part because of, his Atheism and/or non-religious creed and/or identification, including by

subjecting him to creed and/or religious harassment and/or a creed-based and/or religion-based

hostile work environment.

        104.   Defendant is liable for Nunez’s discrimination pursuant to N.Y.C. Admin. Code §

8-107(13)(a) and/or N.Y.C. Admin. Code § 8-107(13)(c).

        105.   Nunez exercised managerial or supervisory responsibility for Defendant and/or

exercised managerial or supervisory responsibility over Plaintiff.

        106.   Nunez was hired by and/or worked for Defendant to carry out work in furtherance

of Defendant’s business enterprise.




                                                 12
           Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 13 of 20




          107.   Nunez’s discriminatory conduct was committed in the course of her employment

with and/or work for Defendant and, upon information and belief, Defendant had actual

knowledge of and acquiesced to such conduct.

          108.   Upon information and belief, Defendant knew of Nunez’s discriminatory conduct

and acquiesced to such conduct and/or failed to take immediate and appropriate corrective

action.

          109.   Defendant should have known of Nunez’s discriminatory conduct and failed to

exercise reasonable diligence to prevent such discriminatory conduct.

          110.   Defendant’s creation of a hostile work environment was a continuing violation.

          111.   Plaintiff has suffered emotional distress damages as a result of Defendant’s

conduct.

          112.   Defendant’s conduct constituted willful wanton negligence, recklessness, and/or

conscious disregard of the NYCHRL rights of others, or conduct so reckless as to amount to such

disregard.

          113.   As a result of Defendant’s conduct, Plaintiff is entitled to recovery of

compensatory damages, punitive damages, declaratory relief, injunctive relief, attorney’s fees,

expert fees, and costs pursuant to NYC Admin. Code § 8-502(a).

                               THIRD CAUSE OF ACTION
            New York City Human Rights Law, N.Y.C. Admin. Code § 8-107(1)
 (Sexual Orientation Plus HIV Disability Status Harassment, Sexual Orientation Plus HIV
                   Disability Status-Based Hostile Work Environment)

          114.   Plaintiff realleges and incorporates by reference all allegations in the preceding

paragraphs.

          115.   At all times relevant to the Complaint, Defendant was an employer and/or joint

employer within the meaning of the NYCHRL.



                                                  13
           Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 14 of 20




          116.   At all times relevant to the Complaint, Defendant had more than four employees

and/or independents contractors in its employ.

          117.   At all times relevant to the Complaint, Plaintiff was an employee and/or person

within the meaning of the NYCHRL.

          118.   At all times relevant to the Complaint, Plaintiff was disabled within the meaning

of the NYCHRL because he was HIV-positive.

          119.   At all times relevant to the Complaint, Defendant and/or Nunez knew that

Plaintiff was HIV-positive.

          120.   At all times relevant to the Complaint, Plaintiff was a gay male.

          121.   At all times relevant to the Complaint, Defendant and/or Nunez knew that

Plaintiff was a gay male.

          122.   At all times relevant to the Complaint, Plaintiff worked for Defendant within the

City of New York.

          123.   Defendant discriminated against Plaintiff by subjecting him to harassment and/or

a hostile work environment because of, or in part because of, a combination of his sexual

orientation and his HIV-positive disability status.

          124.   Nunez exercised managerial or supervisory responsibility for Defendant and/or

exercised managerial or supervisory responsibility over Plaintiff.

          125.   Upon information and belief, Defendant knew of Nunez’s discriminatory conduct

and acquiesced to such conduct and/or failed to take immediate and appropriate corrective

action.

          126.   Nunez was hired by and/or worked for Defendant to carry out work in furtherance

of Defendant’s business enterprise.




                                                  14
           Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 15 of 20




          127.   Nunez’s discriminatory conduct was committed in the course of her work for

and/or employment with Defendant and, upon information and belief, Defendant had actual

knowledge of and acquiesced to such conduct.

          128.   Defendant should have known of Nunez’s discriminatory conduct and failed to

exercise reasonable diligence to prevent such discriminatory conduct.

          129.   Upon information and belief, Defendant knew of Nunez’s discriminatory conduct

and acquiesced to such conduct and/or failed to take immediate and appropriate corrective

action.

          130.   Defendant’s creation of a hostile work environment was a continuing violation.

          131.   Plaintiff has suffered emotional distress damages as a result of Defendant’s

conduct.

          132.   Defendant is liable for Nunez’s discrimination pursuant to N.Y.C. Admin. Code §

8-107(13)(a) and/or Admin. Code § 8-107(13)(c).

          133.   Defendant’s conduct constituted willful wanton negligence, recklessness, and/or

conscious disregard of the NYCHRL rights of others, or conduct so reckless as to amount to such

disregard.

          134.   As a result of Defendant’s conduct, Plaintiff is entitled to recovery of

compensatory damages, punitive damages, declaratory relief, injunctive relief, attorney’s fees,

expert fees, and costs, and other compensation pursuant to NYC Admin. Code § 8-502(a).

                             FOURTH CAUSE OF ACTION
             New York City Human Rights Law, N.Y.C. Admin. Code § 8-107(1)
    (Disability Harassment, Disability-Based Hostile Work Environment, and Disability
                              Stereotyping Discrimination)

          135.   Plaintiff realleges and incorporates by reference all allegations in the preceding

paragraphs.



                                                  15
         Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 16 of 20




        136.   At all times relevant to the Complaint, Defendant was an employer and/or joint

employer within the meaning of the NYCHRL.

        137.   At all times relevant to the Complaint, Defendant had more than four employees

and/or independents contractors in its employ.

        138.   At all times relevant to the Complaint, Defendant had more than four employees

and/or independents contractors in its employ.

        139.   At all times relevant to the Complaint, Plaintiff was an employee and/or person

within the meaning of the NYCHRL.

        140.   At all times relevant to the Complaint, Plaintiff worked for Defendant within the

City of New York.

        141.   At all times relevant to the Complaint, Plaintiff was disabled within the meaning

of the NYCHRL because he was HIV-positive.

        142.   At all times relevant to the Complaint, Defendant and/or Nunez knew that

Plaintiff was HIV-positive.

        143.   Defendant discriminated against Plaintiff by subjecting him to disability

harassment and/or a disability-based hostile work environment because of, or in part because of,

his HIV-positive status.

        144.   Defendant’s disability discrimination and discriminatory statements included

stereotyping discrimination concerning HIV-positive persons, upon information and belief, based

on the generalized sense by Nunez that persons, like Plaintiff, who were HIV-positive, could not

“handle” working and/or could not “handle” working with a reasonable accommodation of their

disability.

        145.   Defendant’s creation of a hostile work environment was a continuing violation.




                                                 16
           Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 17 of 20




          146.   Plaintiff has suffered emotional distress and additional damages as a result of

Defendant’s conduct.

          147.   Defendant is liable for Nunez’s discrimination pursuant to N.Y.C. Admin. Code §

8-107(13)(a) and/or N.Y.C. Admin. Code § 8-107(13)(c).

          148.   Nunez exercised managerial or supervisory responsibility for Defendant and/or

exercised managerial or supervisory responsibility over Plaintiff.

          149.   Nunez was hired by and/or worked for Defendant to carry out work in furtherance

of Defendant’s business enterprise.

          150.   Nunez’s discriminatory conduct was committed in the course of her work for

and/or employment with Defendant and, upon information and belief, Defendant had actual

knowledge of and acquiesced to such conduct.

          151.   Nunez’s discriminatory conduct was committed in the course of her work for

and/or employment for Defendant and, upon information and belief, Defendant had actual

knowledge of and acquiesced in such conduct.

          152.   Upon information and belief, Defendant knew of Nunez’s discriminatory conduct

and acquiesced to such conduct and/or failed to take immediate and appropriate corrective

action.

          153.   Defendant should have known of Nunez’s discriminatory conduct and failed to

exercise reasonable diligence to prevent such discriminatory conduct.

          154.   Defendant’s creation of a hostile work environment was a continuing violation.

          155.   Defendant’s conduct constituted willful wanton negligence, recklessness, and/or

conscious disregard of the NYCHRL rights of others, or conduct so reckless as to amount to such

disregard.




                                                  17
         Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 18 of 20




       156.    As a result of Defendant’s conduct, Plaintiff is entitled to recovery of

compensatory damages, punitive damages, declaratory relief, injunctive relief, attorney’s fees,

expert fees, and costs pursuant to NYC Admin. Code § 8-502(a).

                               FIFTH CAUSE OF ACTION
              New York City Human Rights Law, N.Y.C. Admin. Code § 8-107(6)
                 (Aiding and Abetting and Attempted Aiding and Abetting)

       157.    Plaintiff realleges and incorporates by reference all allegations in the preceding

paragraphs.

       158.    At all times relevant to the Complaint, Defendant was a person and/or employer

within the meaning of the NYCHRL.

       159.    At all times relevant to the Complaint, Plaintiff was an employee and/or person

within the meaning of the NYCHRL.

       160.    At all times relevant to the Complaint, Plaintiff worked for Defendant within the

City of New York.

       161.    Defendant aided and abetted and/or attempted to aid and abet Nunez’s NYCHRL

violations against Plaintiff described herein, including by ignoring Plaintiff’s repeated

complaints of discrimination, refusing or failing to conduct a proper and thorough investigation

of Plaintiff’s complaints, refusing or failing to take remedial measures in response to Plaintiff’s

complaints, and acquiescing to Nunez’s discriminatory conduct, including her creation of a

hostile working environment and/or harassment of Plaintiff based on their creed, religion non-

religion, sexual orientation, and/or disability.

       162.    Defendant participated in Nunez’s NYCHRL violations described herein and/or

attempted to do so.




                                                   18
           Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 19 of 20




          163.   Defendant assisted and/or attempted to provide assistance to Nunez’s

discrimination.

          164.   Defendant knew or should have known that ignoring Plaintiff’s complaint

concerning Nunez and/or its acquiescence to Nunez’s discrimination would aid and abet

NYCHRL violations by Nunez.

          165.   Upon information and belief, Defendant knew of Nunez’s discriminatory conduct

and acquiesced to such conduct and/or failed to take immediate and appropriate corrective

action.

          166.   Defendant should have known of Nunez’s discriminatory conduct and failed to

exercise reasonable diligence to prevent such discriminatory conduct.

          167.   Plaintiff has suffered emotional distress damages as a result of Defendant’s

conduct.

          168.   Defendant’s conduct constituted willful wanton negligence, recklessness, and/or

conscious disregard of the NYCHRL rights of others, or conduct so reckless as to amount to such

disregard.

          169.   As a result of Defendant’s conduct, Plaintiff is entitled to recovery of

compensatory damages, punitive damages, declaratory relief, injunctive relief, attorney’s fees,

expert fees, and costs pursuant to NYC Admin. Code § 8-502(a).

                                      PRAYER FOR RELIEF

                       WHEREFORE, Plaintiff requests the following relief:

          (a)    Issuance of a declaratory judgment that the acts complained of herein are in

                 violation of the NYCHRL;

          (b)    An injunction permanently restraining these violations of the NYCHRL;




                                                  19
        Case 1:21-cv-03229-VEC Document 1 Filed 04/13/21 Page 20 of 20




      (c)     Damages related to Plaintiff’s emotional suffering and distress caused by

              Defendant’s actions;

      (d)     Punitive damages;

      (e)     Prejudgment interest;

      (f)     An award of reasonable attorneys’ fees, expert fees, and costs; and

      (g)     All such other and further relief as the Court deems necessary and proper

                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

trial by jury on all questions of fact raised by this Complaint.

Dated: April 13, 2021
       Whitestone, New York

                                                      Respectfully submitted,

                                                      By: /s/ Cyrus E. Dugger
                                                           Cyrus E. Dugger

                                                      THE DUGGER LAW FIRM, PLLC
                                                      Cyrus E. Dugger
                                                      28-07 Jackson Ave., 5th Fl.
                                                      Long Island City, New York 11101
                                                      Tel: (646) 560-3208
                                                      Fax: (646) 390-4524
                                                      cd@theduggerlawfirm.com

                                                      Attorneys for Plaintiff Rafael Sanchez




                                                20
